STATE OF WEST VIRGINIA

                          SUPREME COURT OF APPEALS
                                                                                    FILED
CYNTHIA FIELD,                                                                   November 29, 2016
                                                                              RORY L. PERRY II, CLERK
Claimant Below, Petitioner                                                  SUPREME COURT OF APPEALS
                                                                                OF WEST VIRGINIA

vs.)   No. 15-1050 (BOR Appeal No 2050512)
                    (Claim No. 2014013136)



DAY’S MORGANTOWN HYUNDAI
Employer Below, Respondent


                             MEMORANDUM DECISION
       Petitioner Cynthia Field, by Robert L. Stultz, her attorney, appeals the decision of the
West Virginia Workers’ Compensation Board of Review. Day’s Morgantown Hyundai, by
Katherine H. Arritt, its attorney, filed a timely response.

        This appeal arises from the Board of Review’s Final Order dated, October 7, 2015, in
which the Board affirmed a May 22, 2015, Order of the Workers’ Compensation Office of
Judges. In its Order, the Office of Judges affirmed the claims administrator’s April 14, 2014,
denial of a request to authorize right L4-5 and L5-S1 facet blocks in preparation for
radiofrequency ablation and the claim administrator’s May 15, 2014, closure of the claim for
temporary total disability benefits. The Court has carefully reviewed the records, written
arguments, and appendices contained in the briefs, and the case is mature for consideration.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision is appropriate under Rule 21 of the Rules of Appellate
Procedure.

       Ms. Field worked as a senior sales associate for Day’s Morgantown Hyundai. On October
16, 2013, she turned around after speaking with a customer on the car lot, caught her left foot on
the curb so that her foot was half on and half off of the curb, lost her balance, and fell to her

                                                1
knees injuring her back in the process. The claim was held compensable for a lumbar
sprain/strain. On April 14, 2014, Joseph Maroon, M.D., requested right L4-L5 and L5-S1 facet
blocks which request was denied by the claims administrator. On May 15, 2014, the claim was
closed for temporary total disability benefits. Ms. Field protested both of those Orders.

        Ms. Field first started receiving medical treatment for her lumbar spine in 1992 after the
birth of her first child. In July of 2000, Raymond L. Hearne, M.D., treated Ms. Field for neck,
mid-back, and low back pain she experienced after an automobile accident. Dr. Hearne continued
to treat Ms. Field for diagnoses of cervical strain and lumbar strain. On September 9, 2000,
cervical spine x-rays showed loss of normal lordotic curvature. Lumbar spine x-rays showed
minimal degenerative changes with minimal osteophytosis at L5. On March 11, 2008, Ms. Field
had a lumbar MRI due to suspected radiculitis. The MRI revealed levocurvature of the lumbar
spine and disk bulge at the L2-L3 level with a herniation in the foraminal and extraforaminal
zone on the left which appeared to be impinging on the left L2 nerve root. On April 24, 2012, Dr.
Hearne wrote a letter stating he had been treating Ms. Field since July of 2000 for multiple
herniated discs in the lumbar and cervical spine. He opined her condition was chronic and
severe. He advised she needed to wear orthotic shoes when standing, sitting, walking or was
otherwise active for more than thirty minutes.

        On January 14, 2014, Ms. Field had a lumbar MRI which revealed levoscoliosis, an L1­
L2 disc herniation, and spondyloarthropathy. On February 11, 2014, Dr. Maroon diagnosed Ms.
Field with facet arthropathy at L5-S1 and L4-L5. He recommended the facet arthropathy be
treated with facet blocks in preparation for possible radiofrequency ablation. The request was
denied by the claims administrator.

       Bill Hennessey, M.D., performed an independent medical evaluation on Ms. Field by a
report dated April 24, 2014. Dr. Hennessey opined that Ms. Field may have sustained a right
lumbar strain as the result of her work-related injury. However, he could not be certain of that
due to her continued complaints of pain for over a year and a half. In Dr. Hennessey’s opinion,
Ms. Field had reached maximum medical improvement. He did not recommend any additional
medical treatment.

        In reviewing the denial of the request for the facet injection, the Office of Judges relied
on the opinion of Dr. Hennessey. It noted the compensable condition was a lumbar strain/sprain.
According to West Virginia Code of State Rules § 85-20 (2006), treatment for a lumbar
strain/sprain should not last longer than eight weeks. Moreover, the medical evidence showed
Ms. Field was diagnosed with facet arthropathy, which was not a compensable condition.
Therefore, the need for facet blocks suggested the requested treatment was not for the
compensable condition. The Office of Judges affirmed the denial of the authorization for facet
injections.

        The Office of Judges also relied on the report of Dr. Hennessey in reviewing the closure
of the claim for temporary total disability benefits. The Office of Judges noted J. David Lynch,
M.D., Ms. Field’s treating physician, diagnosed Ms. Field with lumbar strain/sprain, lumbar
radiculopathy, and facet arthritis. Dr. Lynch opined that Ms. Field had not reached maximum
                                                2
medical improvement in regard to her October 16, 2013, injury and required additional
treatment. The Office of Judges also determined that while Ms. Field may have continued to be
disabled due to her low back condition, she failed to show that the disability was due to the
compensable condition of lumbar sprain/strain. As Ms. Field failed to show she was temporarily
and totally disabled due to a compensable condition, the Office of Judges determined the closure
of the claim for temporary total disability benefits was proper.

        The Board of Review adopted the findings of fact and conclusions of law when it
affirmed the May 22, 2015, Office of Judges’ Order on October 7, 2015. We agree with the
reasoning and conclusions of the Office of Judges as affirmed by the Board of Review. Ms.
Field’s claim was found compensable for a lumbar sprain/strain. The duration for treatment for a
lumbar sprain/strain is eight weeks. She received medical treatment and temporary total
disability benefits from the date of the injury on October 16, 2013, until May 14, 2014, which
was much longer than eight weeks. Her medical records show a history of lumbar spine problems
for which she received regular medical treatment. The medical evidence established that the need
for continued medical treatment was due to conditions that were not compensable as a result of
the injury.

        For the foregoing reasons, we find that the decision of the Board of Review is not in clear
violation of any constitutional or statutory provision, nor is it clearly the result of erroneous
conclusions of law, nor is it based upon a material misstatement or mischaracterization of the
evidentiary record. Therefore, the decision of the Board of Review is affirmed.


                                                                                        Affirmed.

ISSUED: November 29, 2016

CONCURRED IN BY:
Chief Justice Menis E. Ketchum
Justice Robin J. Davis
Justice Brent D. Benjamin
Justice Margaret L. Workman
Justice Allen H. Loughry II




                                                3